DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13, 16, 18-20, 23, 25 and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bocking et al (US Pat. Pub. No. 2006/0056606) in view of Hawkins et al (US Pat. Pub. No. 2006/0205432) and further in view of Lee (US Pat. Pub. No. 2005/0085274).

Regarding claim 11, Bocking et al discloses a method for controlling a communications device (see at least fig. 1 [4]), the method comprising: displaying, on a display (see at least fig. 1 [12]) of the communications device, a first list of a plurality of call items regarding a plurality of call occurrences that sequentially occurred, wherein each of the plurality of call items includes information for a call type among a plurality of call types (fig. 3 displays call log including incoming, outgoing, missed call; also see paragraph 27);  receiving a user input on a first call item in the second list of one or (fig. 5 discloses selection to view call detail; also see paragraph 9), and in response to receiving the user input on the first call item in the second list of the one or more call items, displaying the call information of the first call item, wherein the call information includes information regarding a first counterpart corresponding to the first call item and detailed time information for each of a plurality of sequentially listed call occurrences associated with the first counterpart (fig. 7 displays call log information of Mary Jones incoming, outgoing, missed call with timestamp; also see paragraphs 9 and 32).  
Bocking et al explicitly fails to disclose receiving a first user input for a missed call type among the plurality of call types; in response to receiving the first user input, displaying, on the display of the communications device, a second list of one or more call items corresponding to the missed call type, wherein the one or more call items in the second list includes information regarding a counterpart and a corresponding missed calls that occurred; receiving a second user input on a first call item in the second list of one or more call items for displaying call information of the first call item, and in response to receiving the second user input on the first call item in the second list of the one or more call items.  In the same field of endeavor, Hawkins et al discloses receiving a first user input for a missed call type among the plurality of call types (see at least paragraph 126 discloses that user may filter call history to display only missed calls); in response to receiving the first user input, displaying, on the display of the communications device, a second list of one or more call items corresponding to the missed call type, wherein the one or more call items in the second list includes information regarding a counterpart and a corresponding missed calls that (see at least paragraph 126 discloses that user may filter call history to display only missed calls; also see fig. 12); receiving a second user input on a first call item in the second list of one or more call items for displaying call information of the first call item, and in response to receiving the second user input on the first call item in the second list of the one or more call items (see at least paragraph 103 based on user input of selecting details, the detail screen shows further information about the call; also see paragraph 127).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above mention feature of displaying only an item of a missed call according to key input by user as taught by Hawkins et al into the method of Bocking et al, for purpose of displaying the call information according to user key input so that it would allow a user to access a list of contact details relatively quickly and efficiently.
Bocking et al and Hawkins et al explicitly fail to disclose wherein at least one of the plurality of call items in the list includes a corresponding number of missed calls that occurred.  In the same field of endeavor, Lee discloses wherein at least one of the plurality of call items in the list includes a corresponding number of missed calls that occurred (see at least figure 5 discloses a call record list with icons corresponding to the number missed calls; also see paragraphs 32-33; additionally on paragraph 34 discloses that displays the missed call occurred continuously can display the number of missed call along with the missed call icon).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above mention feature of displaying only an item of a missed call according to key input by user as taught by Lee into the method of Bocking et al and Hawkins et al, for purpose of 
Regarding claim 12, Bocking et al discloses wherein the one or more call items are displayed line by line on the display (fig. 3 and paragraph 27).  
Regarding claim 13, Bocking et al discloses the information regarding the first counterpart includes at least a phone number (fig. 3 and paragraph 27).  
Regarding claim 16, Bocking et al discloses the plurality of call types include a received call type, a dialed call type, and a missed call type (fig. 3 and paragraph 27).  
Regarding claim 18, Bocking et al discloses a communications device (see at least fig. 1 [4]) comprising: a display (see at least fig. 1 [12]); and at least one processor (see at least fig. 2 [20]) configured to control: displaying, on a display of the communications device, a first list of a plurality of call items regarding a plurality of call occurrences that sequentially occurred, wherein each of the plurality of call items includes information for a call type among a plurality of call types (fig. 3 displays call log including incoming, outgoing, missed call; also see paragraph 27);  receiving a user input on a first call item in the second list of one or more call items for displaying call information of the first call item (fig. 5 discloses selection to view call detail; also see paragraph 9), and in response to receiving the user input on the first call item in the second list of the one or more call items, displaying the call information of the first call item, wherein the call information includes information regarding a first counterpart corresponding to the first call item and detailed time information for each of a plurality of (fig. 7 displays call log information of Mary Jones incoming, outgoing, missed call with timestamp; also see paragraphs 9 and 32).  
Bocking et al explicitly fails to disclose receiving a first user input for a missed call type among the plurality of call types; in response to receiving the first user input, displaying, on the display of the communications device, a second list of one or more call items corresponding to the missed call type, wherein the one or more call items in the second list includes information regarding a counterpart and a corresponding missed calls that occurred; receiving a second user input on a first call item in the second list of one or more call items for displaying call information of the first call item, and in response to receiving the second user input on the first call item in the second list of the one or more call items.  In the same field of endeavor, Hawkins et al discloses receiving a first user input for a missed call type among the plurality of call types (see at least paragraph 126 discloses that user may filter call history to display only missed calls); in response to receiving the first user input, displaying, on the display of the communications device, a second list of one or more call items corresponding to the missed call type, wherein the one or more call items in the second list includes information regarding a counterpart and a corresponding missed calls that occurred (see at least paragraph 126 discloses that user may filter call history to display only missed calls; also see fig. 12); receiving a second user input on a first call item in the second list of one or more call items for displaying call information of the first call item, and in response to receiving the second user input on the first call item in the second list of the one or more call items (see at least paragraph 103 based on user input of selecting details, the detail screen shows further information about the call; also see paragraph 127).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above mention feature of displaying only an item of a missed call according to key input by user as taught by Hawkins et al into the method of Bocking et al, for purpose of displaying the call information according to user key input so that it would allow a user to access a list of contact details relatively quickly and efficiently.
Bocking et al and Hawkins et al explicitly fail to disclose wherein at least one of the plurality of call items in the list includes a corresponding number of missed calls that occurred.  In the same field of endeavor, Lee discloses wherein at least one of the plurality of call items in the list includes a corresponding number of missed calls that occurred (see at least figure 5 discloses a call record list with icons corresponding to the number missed calls; also see paragraphs 32-33; additionally on paragraph 34 discloses that displays the missed call occurred continuously can display the number of missed call along with the missed call icon).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above mention feature of displaying only an item of a missed call according to key input by user as taught by Lee into the method of Bocking et al and Hawkins et al, for purpose of displaying the call information on the calls originated by the identical caller in parallel as the lines of the call record list displayed on the screen can be decreased and maximum call record number of the call record list displayed on the screen can be increased.
Regarding claim 19, Bocking et al discloses wherein the one or more call items are displayed line by line on the display (fig. 3 and paragraph 27).  
Regarding claim 20, Bocking et al discloses the information regarding the first counterpart includes at least a phone number (fig. 3 and paragraph 27).  
Regarding claim 23, Bocking et al discloses the plurality of call types include a received call type, a dialed call type, and a missed call type (fig. 3 and paragraph 27).
Regarding claim 25, Bocking et al discloses wherein the first list includes information about all occurring calls corresponding to at least part of the plurality of call types is displayed (fig. 7 and paragraph 32).
Regarding claim 26, Bocking et al discloses wherein the first list includes information about all occurring calls corresponding to at least part of the plurality of call types is displayed (fig. 7 and paragraph 32).
Response to Arguments
Applicant's arguments, filed on June 1, 2021, with respect to claims 11 and 18 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 11 and 18.  See the above rejection of claims 11-13, 16, 18-20, 23, 25 and 26 for the relevant citations found in Bocking et al, Hawkins et al and Lee disclosing the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and to the claimed invention: 
 Kuusinen et al (US Pat. Pub. No. 2005/0059384) directed toward device for handling missed calls.
Nicolas et al (US Pat. No. 7,551,899) directed toward intelligent dialing scheme for telephony application. 
Kraft (US Pat. No. 6,381,474) directed toward portable phones allowing the user to access to several call lists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LITON MIAH/Primary Examiner, Art Unit 2642